Case 20-43555   Doc 1   Filed 07/16/20 Entered 07/16/20 16:05:40   Main Document
                                     Pg 1 of 4
Case 20-43555   Doc 1   Filed 07/16/20 Entered 07/16/20 16:05:40   Main Document
                                     Pg 2 of 4
Case 20-43555   Doc 1   Filed 07/16/20 Entered 07/16/20 16:05:40   Main Document
                                     Pg 3 of 4
Case 20-43555   Doc 1   Filed 07/16/20 Entered 07/16/20 16:05:40   Main Document
                                     Pg 4 of 4
